Matter of Bey v Rodriguez (2018 NY Slip Op 08761)





Matter of Bey v Rodriguez


2018 NY Slip Op 08761


Decided on December 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2018

Sweeny, J.P., Richter, Tom, Kern, Singh, JJ.


8190 166/18 -6120

[*1]In re Keith Troxler Bey,	 Petitioner,
vHon. Julio Rodriguez, etc., Respondent. 
Darcel D. Clark, District Attorney, Nonparty Respondent.


Keith T. Bey, petitioner pro se.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for Hon. Darcel D. Clark, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
Justice Julio Rodriguez and Justice Denis J. Boyle have elected, pursuant to CPLR 7804(i) not to appear in this proceeding.
ENTERED: DECEMBER 20, 2018
CLERK